Appeal from an order of a Special Term, Supreme Court, Tompkins County. The amended complaint to which the motion to dismiss is addressed states a cause of action on its face. It alleges plainly and expressly that the plaintiff performed work for the defendant unincorporated association at the request of the defendant Hart, sued as president, and that with full knowledge of the facts the members of the Association ratified the plaintiff’s contract of employment. For the purpose of the motion addressed to the pleading this statement of ratification must be deemed to be true whether it is, as appellant argues, an “ afterthought ” in the amended pleading or not. A good cause of action within Martin v. Curran (303 N. Y. 276) is now stated. Order affirmed, with $10 costs. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.